Citation Nr: 0724257	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  02-13 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is of record.  This issue was previously before 
the Board and remanded in July 2006.  It is now properly 
before the Board at this time.

FINDING OF FACT

Bilateral hearing loss is manifested by, at most, an average 
pure tone threshold of 41 decibels in the right ear, with 
discrimination ability of 96 percent, and 28 decibels in the 
left ear, with discrimination ability of 94 percent.

CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
In the present case, proper VCAA notice was provided to the 
veteran in August 2001, prior to the April 2002 rating 
decision.

In the August 2001 letter, the RO informed him of the types 
of evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
August 2001 letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as records in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records showing his bilateral hearing loss had worsened, or 
to provide a properly executed release so that VA could 
request the records for him.  The veteran was also 
specifically asked to provide any evidence, which would 
assist in supporting his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the August 2001 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
March 2007 SSOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
provided with such notice in August 2006.  Furthermore, since 
the claims herein are being denied, such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2006).  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second, 
or hertz (Hz).  To evaluate the degree of disability from 
defective hearing, the revised rating schedule establishes 
eleven auditory acuity levels from Level I for essentially 
normal acuity through XI for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2006).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hz) is 55 decibels or more, or when the pure tone threshold 
is 30 decibels or less at 1000 Hz and 70 decibels or more at 
2000 Hz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.  The veteran's 
hearing loss in this case does not qualify as one of these 
exceptional cases.

The Board appreciates the veteran's written statements 
regarding the impact his hearing loss has on his life and 
note the January 2001 VA outpatient record showing he was 
issued hearing aids.  While the Board sympathizes with the 
veteran's obvious hearing difficulties, the Court has noted 
that the assignment of disability ratings for hearing 
impairment is arrived at by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 
10 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In January 2002, the veteran underwent VA examination.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
80
85
85
LEFT
40
50
30
50
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 in the left ear.  The 
diagnosis was severe right ear hearing loss and moderate to 
severe left ear hearing loss.

In March 2005, the veteran underwent VA examination.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
65
LEFT
15
20
5
20
65

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.  The 
examiner noted the veteran's hearing was within normal limits 
through 2000 Hz in the right ear, with a mild to moderately 
severe sensorineural loss of sensitivity from 3000 to 4000 
Hz.  Hearing was within normal limits through 3000 Hz, with a 
moderately severe sensorineural loss of sensitivity at 4000 
Hz.  Inter-test consistency was judged as fair.

In August 2006, the veteran again underwent VA examination.  
The examiner reviewed the claims file.  He noted the January 
2002 examination results.  The examiner referred to VA 
outpatient treatment records that indicated questionable 
reliability.  Recommendation for hearing aids was deferred 
pending reliable results.  The veteran he indicated his 
tinnitus and breathing prevented him from responding 
reliably.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
40
65
LEFT
20
20
15
20
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  The 
examiner noted that initial responses were elevated and not 
considered reliable.  Reinstruction improved responses.  The 
reliability in this report was considered fair.  These 
results were consistent with those of the March 2005 
examination.  The results of the January 2002 VA examination 
were inconsistent with all other audiological results 
reported in the claims file.  These results are considered 
invalid for unknown reasons.

Based on this opinion, the Board finds that we may not rely 
on the results of the January 2002 examination report in 
evaluating the veteran's disability.  Therefore, we will only 
analyze the results of the March 2005 and August 2006 VA 
examinations.

The March 2005 audiological evaluation showed the right ear 
with an average decibel loss of 34 with speech discrimination 
of 98 percent.  From Table VI of 38 C.F.R. § 4.85, Roman 
Numeral I is derived for the right ear.  This is determined 
by intersecting the percent of speech discrimination row with 
the pure tone threshold average column.  The veteran's left 
ear was shown to have an average decibel loss of 28 with 
speech discrimination of 96 percent.  From Table VI of 
38 C.F.R. § 4.85, Roman Numeral I is derived for the left 
ear.  A noncompensable evaluation is derived from Table VII 
of 38 C.F.R. § 4.85 by intersecting row I with column I.  
Thus, a compensable evaluation is not warranted based on 
these findings.

The August 2006 audiological evaluation showed the right ear 
with an average decibel loss of 41, with speech 
discrimination of 96 percent.  From Table VI of 38 C.F.R. 
§ 4.85, Roman Numeral I is derived for the right ear.  The 
veteran's left ear was shown to have an average decibel loss 
of 28 with speech discrimination of 94 percent.  From Table 
VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the 
left ear.  A noncompensable evaluation is derived from Table 
VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  
Thus, a compensable evaluation is not warranted based on 
these findings.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.




ORDER

A compensable evaluation for bilateral hearing loss is 
denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


